Citation Nr: 1021370	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  10-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1946 to September 
1948, from February 1949 to September 1952, and from March 
1953 to August 1953.  He died in June 2005.  The appellant is 
his son.

The Veteran testified before the undersigned in April 2010.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's death certificate indicates that he died in 
June 2005.

2. In July 2008, the VA received the appellant's application 
for VA burial benefits wherein he reported that the Veteran 
was buried on June [redacted], 2005.


CONCLUSION OF LAW

The appellant's claim for burial benefits was not timely 
filed with VA.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 
C.F.R. §§ 3.1600(b), 3.1601(a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, however, VCAA notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within 2 years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).

Claims for a burial allowance may be executed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. § 
3.1601(a)(1)(ii).

Here, the appellant contends that he should not be denied 
burial benefits merely because he failed to file an 
application therefor within 2 years after the burial of the 
Veteran.  He asserts that, upon notifying VA on July 1, 2005, 
that his father had passed away on June [redacted], 2005, he was 
never notified or informed by VA that such burial benefits 
were available from VA, or that he was entitled to receive 
such benefits.  He suggests that VA was negligent in failing 
to inform him that he was eligible for burial benefits at the 
time he notified VA of the Veteran's death in 2005.  Under 
these extenuating circumstances, he requests waiver of the 2-
year time limit for filing the claim.

The Board has respectfully considered the appellant's 
contentions, but finds no legal basis for his entitlement to 
burial benefits under the law, inasmuch as that law specifies 
that claims for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within 2 years after 
the permanent burial or cremation of the body.  In this case, 
the Veteran died and was buried in June 2005, but the 
appellant's claim for burial benefits was not received by VA 
until July 2008, approximately 3 years later.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In view of the uncontroverted fact that the 
appellant's claim for burial benefits was received by VA more 
than 2 years after the Veteran's burial, the Board finds that 
he is not entitled to such benefits in view of the untimely-
filed claim, and the appeal is denied.  The Board also notes 
that VA law and regulations pertaining to burial benefits 
make no provision for waiver of the specified 2-year time 
limit after the burial of a veteran within which the 
appellant, in the circumstances of this case, must file a 
claim for such benefits.  

38 U.S.C.A. § 5101(a) (West 2002) and 38 C.F.R. § 3.151(a) 
(2009) require that a specific claim in the form prescribed 
by the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  The applicable law and regulations clearly make it the 
appellant's responsibility to initiate a claim for burial 
benefits if he seeks such benefits.  The plain language of 38 
U.S.C.A. § 2304 providing for burial benefits specifically 
requires applications for payments under 38 U.S.C.A. § 2302 
to be filed, and 38 C.F.R. § 3.1601(a) requires claims for 
reimbursement or direct payment of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) to be received by VA.  
The appellant has not contended, nor does the evidence 
contained in the claims folder show, that he filed a claim 
for burial benefits prior to July 17, 2008. 

With respect to his contentions that he was never notified or 
informed by VA that such burial benefits were available, or 
that he was entitled to receive such benefits, and that VA 
was negligent in failing to inform him that he was eligible 
for burial benefits at the time he notified VA of the 
Veteran's death in July 2005, the Board notes that VA does 
have a duty to assist a claimant in developing facts 
pertinent to a claim, but reiterates that it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by VA.  To the extent practicable, VA does make 
every effort to identify and notify claimants of the 
potential entitlement to benefits.  In any event, the Court 
has held that VA is under no legal obligation to personally 
notify every potential claimant of his possible entitlement 
to VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
The appellant's claimed lack of awareness does not provide a 
legal basis for the award of such benefits.  See also 
VAOPGCPREC 17-95.

It is true that 38 C.F.R. § 3.150(b) (2009), as pertaining to 
claims for certain potential benefits for survivors of 
deceased veterans, requires that "[n]otice of the time limits 
will be included in letters forwarding applications for 
benefits."  However, the purpose of 38 C.F.R. § 3.150(b) is 
to require VA, upon notice of the death of a veteran, to 
issue the appropriate application form to any dependent who 
has apparent entitlement to pension, compensation, and 
dependency and indemnity compensation.  There is no mention 
in the language of 38 C.F.R. § 3.150(b) of entitlement to 
burial benefits, nor is there otherwise any requirement that 
the RO issue applications for burial benefits upon being 
notified of the death of a veteran.  Absent statutory, 
regulatory, or other mandate in the law to inform a surviving 
family member of the possibility of entitlement to burial 
benefits, no such rule may be imputed so as to toll the 
explicit deadline for filing a burial benefits claim as 
contained in 38 C.F.R. §  3.1601(a).  

In this case, the appellant has merely alleged that VA failed 
to notify him of the existence of the benefit in question.  
He has not alleged that he specifically attempted to seek 
such a benefit and was thwarted either by some obfuscation of 
the filing process or otherwise.  In short, there is no 
evidence in this case of due diligence on the part of the 
appellant in timely pursuing his claim for burial benefits, 
so as to merit equitable tolling of the time limit for filing 
his claim.  

Finally, the Board notes the Veteran essentially requested at 
his hearing that VA waive the two year filing requirement and 
grant him the requested burial benefit due to his feeling 
that VA failed to do its job properly. That request amounts 
to a request for equitable relief.  However, the Board is 
bound by the law, and this decision must be made in 
accordance with the relevant statutes and regulations.  If 
the Veteran wishes to petition for equitable relief, he 
should file such a petition with the Secretary.  It has been 
held that the authority to award equitable relief under 38 
U.S.C.A. § 503(a) (West 2002) is committed to the sole 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

ORDER

Burial benefits are denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


